Citation Nr: 0726531	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for right carpal 
tunnel syndrome, status post release surgery, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left carpal tunnel 
syndrome, status post release surgery, currently evaluated as 
10 percent disabling.

3.  Entitlement to special monthly compensation (SMC) for aid 
and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1979 to July 
1989.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 2003 decision by the RO.

(The decision below addresses the claims of increase for 
right and left carpal tunnel syndrome, status post bilateral 
release surgery.  Consideration of the claim for special 
monthly compensation for aid and attendance is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDING OF FACT

The competent and probative medical evidence of record shows 
that the veteran has mild incomplete paralysis of the median 
nerve of the right and left hand, secondary to carpal tunnel 
syndrome, status post bilateral release surgery.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating higher than 10 
percent for right carpal tunnel syndrome, status post release 
surgery, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
West Supp. 2007); 38 C.F.R. §§ 3.321, 4.124, 4.20, 4.40, 
Diagnostic Codes 8515, 8615, 8715 (2006).

2.  The schedular criteria for a rating higher than 10 
percent for left carpal tunnel syndrome, status post release 
surgery, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
West Supp. 2007); 38 C.F.R. §§ 3.321, 4.124, 4.20, 4.40, 
Diagnostic Codes 8515, 8615, 8715 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  


In connection with the veteran's initial claim for increased 
rating, a VCAA notice letter was sent in February 2003, prior 
to the RO's November 2003 decision.  That letter informed the 
veteran of the evidence necessary to establish increased 
rating.  He was notified of his and VA's respective duties 
for obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, and to send 
any private medical treatment reports that he had.  

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the RO has substantiated the veteran's claim by its 
award of service connection and assignment of a rating and 
effective date.  The issue of effective date is not before 
the Board currently.  As to the present claim for an 
increased rating, the veteran was provided with comprehensive 
rating information in the April 2004 statement of the case 
(SOC).  Under the circumstances, the Board finds that the 
notice was sufficient for purposes of deciding the present 
appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. § 
 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim for increased rating for bilateral 
carpal tunnel syndrome post-release surgery in August 2003.  
The veteran has not identified and/or provided releases for 
any other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

By an April 1990 decision, the RO granted service connection 
for bilateral carpal tunnel syndrome with a noncompensable 
rating.  The veteran underwent bilateral carpal tunnel 
release surgery on December 19, 2002.  By a June 2003 
decision, the RO granted temporary total disability for 
convalescence at 100 percent for the veteran's bilateral 
carpal tunnel syndrome surgery from December 19, 2002, 
reverting back to a noncompensable rating from February 1, 
2003.  By a November 18, 2003 decision, the RO extended the 
100 percent disability rating for convalescence to May 1, 
2003, and granted separate 10 percent ratings for right 
carpal tunnel syndrome and left carpal tunnel syndrome.  
Based on separate 100 percent ratings for right and left 
carpal tunnel syndrome during convalescence, which it decided 
it should have recognized in its June 2003 decision, the RO 
also granted entitlement to SMC on account of being 
housebound from December 19, 2002 to May 1, 2003.  However, 
SMC for aid and attendance was denied.

In his February 2004 notice of disagreement (NOD) and his 
June 2004 substantive appeal, the veteran contended that his 
service-connected bilateral carpal tunnel syndrome warrants a 
rating higher than 10 percent for each hand.  While he agreed 
with the 10 percent evaluations for right and left hand 
movement, which he said was mild, he claimed that the 
evaluation did not consider his loss of strength due to 
weakness and fatigability in each hand.  He based his 
contention on a March 2003 letter from his private 
orthopedist, Dr. M.H., who stated that, according to the 
American Medical Association guidelines on the evaluation of 
permanent impairment, the veteran qualified for a 20 percent 
impairment for each hand because of loss of strength due to 
weakness.  Therefore, the veteran contends that his post-
surgery bilateral carpal tunnel syndrome warrants a 20 
percent disability rating for each hand.

Associated with the claims file is an August 2003 VA 
examination of the veteran's carpal tunnel syndrome after 
bilateral release surgery in December 2002.  The examiner, 
Dr. L.S., stated that the claims file was not available for 
review.  However, inasmuch as the issue in this case is 
evaluation of the severity of the veteran's carpal tunnel 
syndrome status post bilateral release surgery, the Board 
finds that this examination is sufficient for purposes of 
rendering a decision in this case.  

Dr. L.S. noted that the veteran is right handed.  He was a 
truck driver who returned to work in April 2003.  The veteran 
complained of pain in the palms of both hands, but the pain 
did not radiate to the forearms as it did prior to the 
release surgery.  He reported that he had a tingling 
sensation and pain in the incision area of each hand.  The 
pain was 1 to 2 on a scale of 10 early in the morning, and by 
the end of the day it was 6 to 7 on a scale of 10.  He spends 
about 65 to 75 hours a week in his truck, and has not taken 
any days off since he went back to work.  He complained that 
his biggest problem was hanging onto the gear, and that 
certain positions bring on excruciating pain.  The pain was 
very pronounced after moving the gears all day.  There was 
tingling and numbing sensation in the thumb area, very close 
to the incision, radiating to the fingers.  The veteran also 
complained of tingling and numbing sensation after he mowed 
the lawn.  He said that he could carry a gallon of milk in 
each hand, but not more.  (In the veteran's February 2004 NOD 
he stated that the RO in its November 2003 decision, and 
apparently Dr. L.S., erroneously reported that he complained 
of a tingling and numbing sensation.  He said that this was a 
complaint prior to the bilateral carpal tunnel release 
surgery, not post-surgery.)    

Dr. L.S. observed that the veteran was did not seem to be in 
any acute distress.  His hands were not swollen, and looked 
normal.  There was a 4 centimeter vertical incision scar on 
the right hand without any tenderness, subcutaneous tissue 
loss, or muscle loss.  There was a 3.5 centimeter incision 
scar on the left hand without tenderness, keloid formation, 
or subcutaneous tissue loss.

Range of motion on the right wrist was palmar flexion of 75 
degrees, dorsiflexion of 60 degrees, radial deviation of 15 
degrees, and ulnar deviation of 60 degrees.  Range of motion 
in the right metacarpal phalangeal joint was 62 degrees.  
Flexion of the distal interphalangeal joint on the right hand 
was 85 degrees.  Interphalangeal flexion was 60 degrees on 
the right hand.  The veteran was able to make a fist, and he 
was able to abduct and adduct the right thumb without any 
limitation.  He was able to reach all fingers with the thumb.

Range of motion on the left wrist was palmar flexion of 65 
degrees, dorsiflexion of 65 degrees, radial deviation of 50 
degrees, and ulnar deviation of 50 degrees.  Range of motion 
in the left metacarpal phalangeal joint was 55 degrees.  
Flexion of the distal interphalangeal joint on the left hand 
was 90 degrees.  Interphalangeal flexion was 70 degrees on 
the left hand.  The veteran was able to make a fist, and he 
was able to abduct and adduct the left thumb without any 
limitation.  He could not reach the fifth digit with the left 
thumb.  On the left fifth digit palmar aspect there was a 
small healing lesion.  

The veteran had good peripheral pulses.  On neurological 
examination there was intact sensation to light touch, 
pinprick, vibration and proprioception.  Deep tendon reflexes 
were +1 and equal bilaterally.  Strength was 4 on a scale of 
5.  X-rays of both wrists showed arthritic changes of the 
right wrist.  Dr. L.S.'s diagnostic impression was carpal 
tunnel syndrome status post surgical approach, and "mild" 
peripheral neuropathy secondary to carpal tunnel.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The entire medical history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. 38 C.F.R. § 4.7.

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.


The veteran's residuals of carpal tunnel syndrome release 
surgery of the right and left hands are assigned separate 10 
percent evaluations under Diagnostic Codes 8699 and 8615.  
Diagnostic Code 8699 indicates the condition is unlisted and 
is rated under a closely related disease or injury.  38 
C.F.R. § 4.27.  In this case, the RO found the closest 
Diagnostic Code was that for impairment of the median nerve, 
under C.F.R. § 4.124a, Diagnostic Code 8615 relating to 
neuritis.

The criteria for evaluating the severity or impairment of the 
median nerve are set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Diagnostic Code 8515 provides the criteria for 
evaluating neuritis under Diagnostic Code 8615.  Diagnostic 
Code 8515 defines complete paralysis of the median nerve.  It 
results in the hand inclined to the ulnar side (away from the 
thumb), the index and middle fingers more extended than 
normally, considerable atrophy of the thenar eminence, the 
thumb in the plane of the hand (ape hand), pronation 
incomplete and defective, absence of flexion of the index 
finger and feeble flexion of the middle finger, cannot make a 
fist, index and middle fingers remain extended, cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm, flexion of wrist 
weakened, pain with trophic disturbances. 

Under Diagnostic Code 8515, a 10 percent evaluation is 
warranted for mild incomplete paralysis of a major or minor 
extremity.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the minor extremity, and a 30 percent 
rating is warranted for moderate incomplete paralysis of the 
median nerve in the major extremity.  A 40 percent rating 
requires severe incomplete paralysis of the median nerve in 
the minor extremity, and a 50 percent rating is warranted for 
severe incomplete paralysis of the median nerve in the major 
extremity.  Complete paralysis warrants a 70 percent rating 
for the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2006).  In the August 2003 VA examination, the examiner 
noted that the veteran is right hand dominant.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540 (2006).

The Board finds that moderate incomplete paralysis of the 
right (major) hand which would warrant a 30 percent rating 
has not been shown by the evidence of record, nor does the 
evidence of record support a finding of moderate incomplete 
paralysis of the left (minor) hand to warrant a 20 percent 
evaluation.  The preponderance of the evidence supports a 
finding that the residuals of the veteran's bilateral carpal 
tunnel release surgery warrant a 10 percent rating for each 
hand, but no higher, for incomplete mild paralysis of the 
median nerve.  At the August 2003 VA examination Dr. L.S. 
observed that the veteran did not seem to be in any acute 
distress, his hands were not swollen, and they looked normal.  
The veteran did not complain about swelling in his hands.  
His primary complaint was of pain in the palms of both hands.  
The veteran himself corrected any report of post-surgery 
tingling and numbness in the hands.  The surgical scars on 
each hand were not tender, and there was no subcutaneous 
tissue loss.  The veteran had no significant loss of range of 
motion in the digits of each hand.  The veteran himself 
stated that he agreed that any impaired hand movement was 
mild.  On the right hand, the veteran was able to make a 
fist, and he was able to abduct and adduct the right thumb 
without any limitation.  He was able to reach all fingers 
with the thumb.  On the left hand, the veteran was able to 
make a fist, and he was able to abduct and adduct the left 
thumb without any limitation.  The only limitation was that 
he could not reach the fifth digit with the left thumb.  
Neurological examination showed that sensation in the hands 
was intact.  Deep tendon reflexes were +1, and equal 
bilaterally.  Strength of each hand was 4 on a scale of 5.  
Dr. L.S. diagnosed the veteran with mild peripheral 
neuropathy secondary to carpal tunnel syndrome (status post 
surgical approach).

The Board has also considered the relevant diagnostic 
criteria with respect to limitation of the motion of the 
wrists.  Normal dorsiflexion of the wrist is from 0 to 70 
degrees, and normal palmar flexion is from 0 to 80 degrees.  
See 38 C.F.R. § 4.71, Plate I (2006).  A 10 percent 
disability evaluation is assigned for either the major or 
minor hand with dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm. 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  This is the maximum rating for 
limitation of wrist motion.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (ankylosis of the wrist), a 30 percent 
evaluation may be assigned for favorable ankylosis of the 
major wrist, and a 20 percent evaluation is assigned for 
favorable ankylosis of the minor wrist, in 20 degrees to 30 
degrees dorsiflexion.

At the August 2003 examination, range of motion of the right 
wrist was palmar flexion of 75 degrees, and dorsiflexion of 
60 degrees.  Range of motion of the left wrist was palmar 
flexion of 65 degrees, dorsiflexion of 65 degrees.  Based on 
the examiner's observations, any current limitation on the 
range of motion of the wrists would not even meet the 
criteria for a 10 percent evaluation for either the right or 
left wrist pursuant to Diagnostic Codes 5214 or 5215.  
Therefore, to the extent that the veteran has range of motion 
in his wrists and forearm without pain, it appears that the 
carpal tunnel release surgery has helped the veteran.   

The Board further notes that the veteran returned to his work 
as a truck driver during April 2003.  Although he complained 
of pain in the palms of each hand, he had not taken any days 
off work (as of the August 2003 examination).  While the 
veteran is competent to report pain, he has not identified 
any functional limitation that would warrant a higher rating 
under the applicable rating criteria.  The rating schedule 
does not support an increased rating due to pain alone.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's service-connected 
bilateral carpal tunnel syndrome, status post release 
surgery, warrants a higher rating than of 10 percent for each 
hand, and there is no doubt to be resolved. 

The Board acknowledges the veteran's contention that he 
should be granted an increase to a 20 percent disability 
rating for each hand based on the letter from Dr. M.H. in 
which he applied American Medical Association guidelines for 
permanent impairment.  However, as noted above, VA has its 
own system for evaluating disabilities based on diagnostic 
codes that identify the various disabilities.  38 C.F.R. Part 
4.   


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right carpal tunnel syndrome, status post release surgery, is 
denied.

Entitlement to an evaluation in excess of 10 percent for left 
carpal tunnel syndrome, status post release surgery, is 
denied.


REMAND

As noted above, by its November 2003 decision, the RO granted 
entitlement to special monthly compensation (SMC) on account 
of being housebound from December 19, 2002 to May 1, 2003, 
but SMC for aid and attendance was denied.  In granting SMC 
on account of being housebound, the RO determined that the 
veteran's bilateral carpal tunnel syndrome should have been 
evaluated at a separate 100 percent for the right and left 
during the convalescent period.  The RO noted that the 
veteran had reported that he had attempted to return to work, 
but found out that he could no longer be a truck driver; he 
returned to work on April 9, 2003 in a different job, and was 
required to wear a splint on both wrists until that time.  
(In his February 2004 NOD, the veteran corrected the RO 
stating that he did return to work as a truck driver, 
although he had indicated he could have to pursue a different 
vocation.)

In the present appeal, the veteran seeks SMC based on the 
need for regular aid and attendance.  In his February 2004 
NOD, the veteran stated that, during the convalescent period 
after his bilateral carpal tunnel release surgery from 
December 19, 2002 to February 5, 2003, he was required to 
wear splints on his right and left hands that went from the 
knuckles to almost the elbows.  Dr. M.H. instructed him not 
to get his hands wet during this period.  His wife tended to 
his daily bathing, some dressing, needs of nature, and 
changing of dressings.   

Increased pension is payable to a veteran by virtue of the 
need for such assistance. 38 C.F.R. § 3.351(a)(1).  The need 
for aid and attendance means being helpless or nearly so 
helpless as to require the aid and attendance of another 
person. 38 C.F.R. § 3.351(b) (2006).  The veteran will be 
considered to be in such need if he: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c) (2006).

Under 38 C.F.R. § 3.352(a), determinations as to the need for 
aid and attendance must be based on actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
inability of the claimant to dress or undress himself/herself 
or to keep himself/herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  38 C.F.R. § 3.352(a) (2006).

The veteran being "bedridden" will be a proper basis for the 
determination, and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.

In this case, the veteran has not contended that he has a 
visual impairment to the extent that he was blind or nearly 
blind, or that he was a patient in a nursing home.  With 
regard to the veteran's contention that he did need the aid 
and attendance of another person during his convalescent 
period, the Board notes that, based on the veteran's 
statements and the March 2003 letter from Dr. M.H., Dr. M.H. 
was apparently the veteran's primary care physician for his 
service-connected bilateral carpal tunnel syndrome both prior 
to, and subsequent to, the December 2002 release surgery.  
However, review of the claims shows that Dr. M.H.'s treatment 
records were not obtained by the RO for the record.  

The treatment records from Dr. M.H. are needed in order to 
properly evaluate the veteran's claim of the need for aid and 
attendance.  Also, a medical opinion is needed in order for 
the Board to properly render a decision on the veteran's 
claim of the need for aid and attendance during his 
convalescent period.

For the reasons stated, this case is REMANDED for the 
following actions: 

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter relating to his 
claim of SMC for aid and attendance that 
complies with the recent decision in the 
case of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  
Specifically ask for a release to obtain 
the treatment records of Dr. M.H. that 
relate to treatment of the veteran's 
bilateral carpal syndrome for the period 
from January 1, 2002, to May 2003.  If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

3.  Next, a medical opinion should be 
obtained to address the nature and 
severity of the veteran's postoperative 
residuals bilateral release surgery.  
After reviewing the claims file, the 
examiner should offer an opinion as to 
whether the veteran's service-connected 
bilateral carpal tunnel syndrome, status 
post bilateral release surgery considered 
alone-and without respect to any other 
service or non-service-connected 
disabilities-at any time during the 
period of his convalescence from December 
19, 2002 to May 1, 2003: (a) prevented 
him from dressing or undressing himself; 
(b) prevented him from keeping himself 
ordinarily clean and presentable; (c) 
resulted in the frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances (i.e., splints on 
his hands going up to his elbows) which 
by reason of the particular disability or 
disabilities could not be done without 
aid; (d) prevented him from attending to 
the wants of nature; and/or (e) caused 
him to require care or assistance on a 
regular basis to protect him from hazards 
or dangers incident to his daily 
environment.  The examiner should fully 
describe the objective findings that 
support his or her conclusions, and a 
complete rationale for all opinions 
should be provided.

4.  Thereafter, take adjudicatory action 
on the claims here in question.  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims files should 
be returned to this Board for further appellate review. No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2006). 


 Department of Veterans Affairs


